Citation Nr: 1532706	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  13-04 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington


THE ISSUE

Whether the character of the appellant's discharge from his period of active service is a bar to the award of VA benefits based on that period of service. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and E.A.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel

INTRODUCTION

On December 27, 1961, the appellant enlisted in the United States Army for a period of three years, and served on active duty through November 19, 1963, at which time he was honorably discharged to immediately reenlist.  He reenlisted the following day, November 20, 1963, for a period of three years, and his service was terminated by an Other Than Honorable (OTH) discharge on December 23, 1964. 

This case comes to the Board of Veterans' Appeals (Board) on appeal from an October 2011 decision of the RO in Seattle, Washington that determined that this service was dishonorable for VA purposes and is a bar to VA benefits.

A personal hearing was held in January 2014 before a decision review officer of the RO, and a personal hearing was held in April 2015 before the undersigned Veterans Law Judge (VLJ) of the Board.  Transcripts of these hearings are of record.


FINDINGS OF FACT

1.  On December 27, 1961, the appellant enlisted in the U.S. Army for a period of three years, and served on active duty through November 19, 1963, at which time he was honorably discharged to immediately reenlist.  He reenlisted the following day, November 20, 1963, for a period of three years, and his service was terminated by an Other Than Honorable (OTH) discharge on December 23, 1964.

2.  The RO, in an earlier April 1965 administrative decision, found that the character of the appellant's discharge was a bar to VA benefits for the appellant's entire period of service from December 1961 to December 1964.  It does not appear that the appellant was notified of this decision until June 2010, after he filed his original claim for VA disability benefits in April 2010.

3.  The appellant's earlier discharge from service in November 1963 was a conditional discharge for the purposes of immediate reenlistment, and his active military service in its entirety from December 1961 to December 1964 is considered to be a single, dishonorable period of service.

4.  The multiple acts of misconduct committed by the appellant during service which led to his discharge under OTH conditions were willful and persistent, commenced before the expiration of his initial obligated period of service, and were not minor offenses offset by otherwise honest, faithful, and meritorious service.  He was not insane at the time he committed the offenses that led to his multiple Courts Martial and separation from service.


CONCLUSION OF LAW

The appellant's service from December 27, 1961 to December 23, 1964 ended with an other than honorable discharge due to willful and persistent misconduct; that service was dishonorable for VA purposes and is a bar to VA compensation and other benefits based on that period of service.  38 U.S.C.A. §§ 101(2), 5303 (West 2014); 38 C.F.R. §§ 3.1, 3.12, 3.13, 3.354 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant. 

In a June 2010 letter issued prior to the initial decision on the claim, the RO advised the appellant that, given the character of his discharge, a determination regarding his veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The letter enclosed a copy of 38 C.F.R. § 3.12, the controlling regulation, and advised the appellant to submit any evidence in support of his appeal.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  He was also advised that he could ask the service department to change the character of his discharge or apply for a correction of military records.  In its letter, the also RO advised him that a decision was made in April 1965 that his character of discharge was "dishonorable" for VA purposes.  

Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); see also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination).  Moreover, as the pleading party, the appellant, not VA, has the evidentiary burden of proof of establishing there is a notice error in either timing or content and that it also is unduly prejudicial, meaning outcome determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The appellant has not made any such contentions.

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The appellant's service personnel and treatment records are on file, VA treatment records have been obtained, and he has provided statements and testimony in support of his claim.

At this time, the Board also notes that it is cognizant of the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  However, as discussed above, to the extent possible, VA has obtained the relevant evidence and information needed to adjudicate this appeal.  Moreover, neither the Appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the January 2014 RO hearing or April 2015 Board hearing.

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.
Analysis

In April 2010, the appellant filed his original Veteran's Application for Compensation and/or Pension (VA Form 21-526).  He seeks eligibility for VA compensation and other benefits based on his military service from December 1961 to December 1964.  To this end, he contends that the character of his discharge at the end of his period of service should not be a bar to his receiving VA benefits based on that service.  The claims file does not reveal any prior claim for VA disability benefits.

Historically, in April 1965, the RO issued an administrative decision regarding the character of the appellant's discharge.  This decision was apparently prompted by an inquiry from the State of Washington Employment Security Department regarding the appellant's military service and the nature of his discharge.  The RO concluded that the appellant's other-than-honorable discharge on December 23, 1964 was a discharge under dishonorable conditions for VA purposes.  It does not appear that the appellant was notified of this decision at that time.

As the instant appeal is based on the appellant's initial claim for VA disability benefits, and as he was not notified of the April 1965 administrative decision prior to the instant appeal, the Board will adjudicate this appeal on the merits, since the instant claim was not previously denied.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103; also see generally Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

When a claimant is seeking VA benefits, it first must be shown that the service member, upon whose service such benefits are predicated, has attained the status of Veteran.  The term "Veteran" means a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).  A discharge or release from active service under conditions other than dishonorable is a prerequisite to entitlement to VA pension or compensation benefits.  38 U.S.C.A. § 101(18); 38 C.F.R. § 3.12(a) (2014).

The designation of the discharge as honorable by the service department is binding on VA as to character of discharge.  38 C.F.R. § 3.12(a).

Service department findings (i.e., the Army, Navy and Air Force) are binding and conclusive upon VA for purposes of establishing an individual's service.  VA does not have the authority to alter the findings of the service department.  38 C.F.R. § 3.203(a); Spencer v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997); Manlincon v. West, 12 Vet. App. 238 (1999).  VA has no authority to alter the claimant's discharge classification - the claimant's recourse is with the service department.  Harvey v. Brown, 6 Vet. App. 416 (1994).

An individual who enlisted or reenlisted before completion of a period of active service can establish eligibility to VA benefits, provided he or she satisfactorily completed the period of active service for which he or she was obligated at the time of entry, even if the subsequent discharge was under dishonorable or "other than honorable" conditions or a statutory bar exists for entitlement to benefits for the later period of service.  38 U.S.C.A. § 101(18).

Entitlement to VA benefits is determined by character of discharge at completion of unbroken service, i.e., where a conditional discharge was issued the entire period of service constitutes one period of service and entitlement will be determined by the character of the final termination of such period of active service.  However, 38 C.F.R. § 3.13 provides an exception if the following conditions are met:  (a) the person served in the active military, naval or air service for the period of time the person was obligated to serve at the time of entry into service; (b) the person was not discharged or released from such service at the time of completing that period of obligation due to an intervening enlistment or reenlistment; and (c) the person would have been eligible for a discharge or release under conditions other than dishonorable at that time except for the intervening enlistment or reenlistment.  A discharge is considered unconditional if the person served the original obligated term, but was not discharged due to reenlistment, and would have been eligible for discharge at the end of original term except for intervening enlistment.

The claims file contains two Reports of Transfer or Discharge (DD Form 214).  The first reflects that on December 27, 1961, the appellant enlisted in the U.S. Army for a period of three years, and served on active duty through November 19, 1963, at which time he was honorably discharged to immediately reenlist.  The reason for his discharge was listed as expiration of term of service, for immediate reenlistment, Army Regulation 635-205 SPN 313.  It was noted that he had reenlisted.  His primary military occupational specialty was listed as pioneer, and the related civilian occupation was construction equipment operator.  He did not receive any combat citations or awards.

The second DD Form 214 reflects that he served on active duty in the U.S. Army from November 20, 1963 to his discharge on December 23, 1964, and the character of his service was under conditions other than honorable.  The authority for his discharge was Army Regulation 635-208 (Unfitness, Frequent Incidents of a Discreditable Nature with Civil or Military Authorities) SPN 28B.  This DD Form 214 reflects that 26 days were lost under 10 U.S.C. § 972 from October 23, 1964 through November 13, 1964, and June 4, 1964 through June 7, 1964, and he had nine days of excess leave from July 31, 1964 through August 8, 1964.  His grade, rate or rank at time of entry into the current period of active service was PFC (P) E-3.  His grade at discharge was PVT (P) E-1, and the date of his rank was October 23, 1964.

In a March 1965 memorandum, the U.S. Army indicated that the appellant was not eligible for complete separation when he was discharged on November 19, 1963.

The Board finds that the appellant's discharge on November 19, 1963 was conditional, as he did not serve in the active military service for the entire period of time he was obligated to serve at the time of entry into service, and he was not eligible for discharge at the end of original term except for the intervening enlistment.  Thus, his entire period of service constitutes one period of service and his entitlement to VA benefits will be determined by the character of the final termination of such period of active service.  

There are two types of character-of-discharge bars to establishing entitlement to VA benefits:  (1) statutory bars found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c), and (2) regulatory bars listed in 38 C.F.R. § 3.12(d).

As to the statutory bars, benefits are not payable where the former service member was discharged or released under one of the following conditions listed under 38 C.F.R. § 3.12(c):  (1) As a conscientious objector who refused to perform military duty, wear the uniform, or comply with lawful order of competent military authorities; (2) By reason of the sentence of a general court-martial; (3) Resignation by an officer for the good of the service; (4) As a deserter; (5) As an alien during a period of hostilities, where it is affirmatively shown that the former service member requested his or her release; and (6) By reason of a discharge under other than honorable conditions issued as a result of an AWOL for a continuous period of at least 180 days (the regulation provides certain exceptions to this condition). 

As to the exception to AWOL, a person discharged under conditions other than honorable on the basis of an AWOL period of at least 180 days is barred from receipt of VA benefits "unless such person demonstrates to the satisfaction of the Secretary that there are compelling circumstances to warrant such prolonged unauthorized absence."  38 U.S.C.A. § 5303(a); 38 C.F.R. § 3.12(c)(6). 

As to the regulatory bars, a discharge or release because of one of the offenses specified under 38 C.F.R. § 3.12(d) is considered to have been issued under dishonorable conditions.  These offenses are:  (1) acceptance of undesirable discharge in lieu of trial by general court-martial; (2) mutiny or spying; (3) offense involving moral turpitude (this includes, generally, conviction of a felony); (4) willful and persistent misconduct; and (5) homosexual acts involving aggravating circumstances and other factors affecting the performance of duty.

In particular, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4).  A discharge because of a minor offense will not be considered willful and persistent misconduct if service was otherwise honest, faithful, and meritorious. Id.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not, per se, constitute willful misconduct.  38 C.F.R. § 3.1(n).

The Court has determined that an AWOL, precluding the performance of military duties, cannot constitute a minor offense for purposes of willful and persistent misconduct.  Stringham v. Brown, 8 Vet. App. 445, 448 (1995).  Similarly, the Court also has affirmed a Board decision finding that 32 days of unauthorized absence out of 176 days of total service was severe misconduct, and, by analogy, persistent misconduct.  Winter v. Principi, 4 Vet. App. 29 (1993).

A discharge or release from service under any of the above conditions specified in 38 C.F.R. § 3.12 is a statutory or regulatory bar to the payment of benefits unless it is found that the person was "insane" at the time of committing the offense causing such discharge or release or unless otherwise specifically provided.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  That is, a discharge under dishonorable conditions will not constitute a bar to benefits if the individual was insane at the time of the offense causing the discharge.  38 U.S.C.A. § 5303(b); 38 C.F.R. § 3.12(b).  Thus, "insanity" is a defense to all statutory and regulatory bars, while "compelling circumstances" is only a defense to the statutory bar involving an AWOL period of at least 180 days.  

VA regulations define an "insane" person as one who:  while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or interferes with the peace of society; or has so departed (become antisocial) from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354(a).  38 C.F.R. § 3.354(b) provides that, when a rating agency is concerned with determining whether an appellant was insane at the time he committed an offense leading to his court-martial, discharge or resignation (38 U.S.C. § 5303(b)), it will base its decision on all the evidence procurable relating to the period involved, and apply the definition in paragraph (a) of this section.

The condition of insanity need only exist at the time of the commission of the offense leading to the person's discharge, and there is no requirement of a causal connection between the insanity and the misconduct.  Struck v. Brown, 9 Vet. App. 145 (1996).  There still must be competent evidence establishing the claimant was insane at the time of the offenses in question leading to an other than honorable discharge.  Zang v. Brown, 8 Vet. App. 246, 254 (1995).

As will be discussed below, the evidence does not demonstrate that the appellant was insane at the time of his offenses in service.

The April 1965 administrative decision by the RO cited the service department determination that the claimant was not eligible for complete separation on November 19, 1963; found that he thus had one continuous period of service; and determined that the character of the appellant's discharge was a bar to VA benefits.  Similar findings are shown in the January 2013 statement of the case.

In its October 2011 administrative decision on appeal, the RO found that the appellant had willful and persistent misconduct during service, and that his discharge was under dishonorable conditions for VA purposes.  The RO determined that the appellant was discharged on December 23, 1964, under dishonorable conditions for VA purposes pursuant to a VA administrative decision rendered in April 1965, which remained final.  The RO also found that the appellant was discharged by reason of the statutory bars of 38 C.F.R. § 3.12(c)(1) and 38 C.F.R. § 3.12(d)(4) and was therefore not entitled to health care benefits under Chapter 17, Title 38 U.S.C., for any disabilities determined to be service connected. 

The appellant contends that as a result of his combat service in Vietnam from 1962 to 1963 during his first period of active duty, he had undiagnosed posttraumatic stress disorder (PTSD) during his second period of active duty, and that his excessive alcohol use during that period was due to his PTSD and should be considered as a mitigating factor in the circumstances that led to his behavior.  See April 2015 hearing transcript.  Alternatively, he argues, essentially, that his November 19, 1963 honorable discharge was unconditional, and that his claimed disabilities were incurred in his first period of service.  See February 2011 statement by the appellant's representative.

At his January 2014 RO hearing, the appellant testified that during his service in Vietnam, he performed various duties, including going on flights as a gunner in a helicopter, and was exposed to incoming rounds.  He testified that he reenlisted because he wanted to make a career of the Army.  Upon further questioning, he said that at that time, he did not care what happened to him, and he was self-medicating with alcohol and tried to return to Vietnam, but then did not pass the test to join the Special Forces.  He said that he had recently been diagnosed with PTSD due to his Vietnam experiences, and asserted that if he had received help for his PTSD in service, he probably would not have received the type of discharge he received.

At his April 2015 Board hearing, the appellant reiterated many of his contentions and testified that he drank heavily in service because of his combat tour in Vietnam and because of the way he was treated when he returned to the United States after his Vietnam service.  He said he reenlisted because he wanted to go to a Special Forces school, but did not pass the test.  He then asked to attend an aviation school so he could return to Vietnam.  He said that he began drinking heavily in Vietnam and was drunk on a daily basis while at aviation school, until he was kicked out, and sent to a missile battalion in Key West. 

In pertinent part, the records concerning the appellant's service reflect the following.  The Appellant served in the continental United States from December 1961 to May 1962, in Vietnam from June 1962 to May 1963 when he was assigned to a transportation company, and in the continental United States for the remainder of his service.  His conduct and efficiency ratings were generally good or excellent until May 1964, when he was assigned to a unit in Key West.

In April 1964, he was eliminated from an aircraft maintenance course for disciplinary reasons, based on a lack of motivation.  It was noted that he was counseled on many occasions without any positive results, concerning his habit of sleeping in class.  He was thereafter reassigned.

Service personnel records reflect that he received an Article 15 for disobeying a lawful order in December 1963, received an Article 15 for failing to report for duty on multiple occasions in June 1964, received a summary court-martial in June 1964 for being drunk and disorderly around battalion headquarters in early June 1964, and was sentenced to 45 days of hard labor, and forfeiture of pay.  He received a special court-martial in October 1964 for, in part, offering violence against his superior officer and seizing his superior officer by the forearms in early October 1964, and was sentenced to confinement at hard labor for six months, and forfeiture of pay.

Service personnel records reflect that he was reduced in grade due to misconduct in November 1962, June 1964 and October 1964, and was confined by military authorities from June 4 to 7, 1964, and from October 23 to November 13, 1964 in connection with a trial.

Service treatment records reflect that in early October 1964, the Appellant was seen for psychiatric consultation.   On examination, he was clear, coherent and oriented but quite uneasy and upset, primarily over the fact that he was in the brig and wanted to find some way to get out of confinement.  The examiner diagnosed an emotionally unstable personality, manifested by immaturity of judgment, impulsive behavior, difficulties in interpersonal relationships, lack of sense of responsibility or motivation for service.  He indicated that there were numerous instances in which it was apparent that the patient stated whatever he thought would serve his purpose best at the moment without regard for accuracy.  There was no indication that he would likely be able to perform effective duty in the future nor that rehabilitative efforts of any nature would likely improve his adjustment.  He was considered unsuitable for service and administrative separation at the earliest practicable date was strongly recommended, if his behavior did not result in a disciplinary-type discharge.  The examiner indicated that one of his biggest problems was his behavior while under the influence of alcohol and his inclination to drink to excess.  The examiner opined that he was able to distinguish right from wrong, although in intense emotional states or states of diminished judgment or diminished consciousness such as might result from drinking he might to some degree be limited in his ability to adhere to the right.  He was able to understand the nature of the charges and to cooperate in his own defense.

On psychiatric evaluation in late October 1964, the examiner indicated that the appellant was dejected and unhappy with his plight.  His main complaint was that it made him feel like a dog when "they" yelled at him.  He also said he would not go back when his time was up even though he was not awarded a discharge.  The examiner opined that his behavior was consistent with his diagnosis of emotionally unstable personality.   His recent behavior was considered primarily manipulative in nature and not a reason to transfer him to the hospital, especially since security facilities and adequacy of observation was greater in the brig than in the hospital.

A mid-November 1964 memorandum from a brig officer reflects that the appellant was incarcerated in early October 1964 for safekeeping awaiting trial by Court Martial.  It was noted that the appellant had made multiple infractions of brig regulations and stated many times that he definitely wanted to get out of the Army, and would do anything to achieve this end.  His work habits, attitude towards the Army and authority and general conduct were rated as unsatisfactory.  His service motivation was felt to be definitely unsatisfactory.  The appellant said the type of discharge he received was immaterial as his only desire was to be a civilian.  The brig officer stated that the appellant's behavior while confined was belligerent, rebellious, and extremely immature.

In a November 1964 memorandum, the appellant's commanding officer indicated that the appellant was extremely defective in attitude and motivation toward the service, and had been a constant source of trouble since he joined this unit.  He indicated that since June 1964 he had one punishment imposed under Article 15, Uniform Code of Military Justice (UCMJ), for repeatedly missing reveille formation, one Summary Court-Martial for being drunk and disorderly at Battalion Headquarters, and one Special Court-Martial for assaulting a Navy Officer.  The commanding officer stated that the appellant had repeatedly stated that he would do anything to get out of the Army.  This fact had gone on record as a result of his Special Court-Martial.  On two occasions he inflicted cuts on his arms in apparent suicide attempts.  The officer indicated that he had counseled the appellant on several occasions and informed him of the possible far-reaching effects of a discharge under conditions other than honorable, but the appellant stated that he did not care and wanted to get out of the Army under any circumstances.

He stated that the appellant's military record was characterized by frequent incidents of a discreditable nature with military authorities.  The first recorded incident occurred while serving with the 8th Transportation Company in October 1962, and he had an established pattern of shirking.  He also had an established pattern of dishonorable failure to pay just debts.  He said he had also received complaints from other service members to the effect that the appellant had borrowed money from them and then repudiated the debts.  He indicated that the appellant was definitely unfit for military service and not merely unsuitable.  He noted that the appellant had received two Article 15s for misconduct, and was eliminated from the aviation school for disciplinary reasons.  He enclosed extensive evidence to support his conclusions, including some of the documents summarized above.

A November 1964 statement by a sergeant indicated that the appellant frequently went on sick call in order to avoid his duties, and on one occasion was seen to be wearing a medal which he was not authorized to wear.

In a signed November 1964 statement, the appellant acknowledged that he had been counseled and advised by his unit commander that he was recommending him for discharge under AR 635-208, and that since an undesirable discharge might be issued, he had been issued copies of the reports and witness statements supporting the recommendation for elimination.  He declined counsel and an opportunity to be heard by a board of officers, and indicated that he did not wish to make a statement on his own behalf.

A subsequent memorandum from a Commanding Major General of the U.S. Army dated in November 1964 reflects that he was to be discharged under the provisions of AR 635-208 by reason of unfitness (SPN 28B), a DD Form 258A (Undesirable Discharge Certificate) would be issued, and he would be reduced in grade to the lowest enlisted grade.

In April 2010, the appellant filed a claim for service connection, alleging he had disability related to his military service.  A prerequisite to receiving VA compensation or other benefits, however, is first establishing he had qualifying service. 

Under applicable law, where a former service member did not die in service, pension, compensation, or dependency and indemnity compensation (DIC) is not payable unless the period of service on which the claim is based was terminated by discharge or release under conditions other than dishonorable.  38 U.S.C.A. § 101(2). 

However, the appellant's December 1964 other-than-honorable discharge has not been upgraded by any decision of the Board for Correction of Military Records.

Here, the Board finds that none of the statutory bars are applicable in this case, as the appellant was not released under any of the conditions listed in 38 C.F.R. § 3.12(c):  he was not a conscientious objector who refused to perform military duty; he was not discharged by reason of the sentence of a general court-martial, he was not an officer who resigned, he was not discharged as a deserter, he was/is not an alien, and finally, although he was discharged under other than honorable conditions, and he had a period of absence without leave (AWOL), that AWOL was not for a continuous period of at least 180 days.

As to the regulatory bars, the evidence reflects that he did not accept an undesirable discharge in lieu of trial by court-martial.  See 38 C.F.R. § 3.12(d)(1).  He did not commit any of the offenses under 38 C.F.R. § 3.12(d) (2),(3) or (5).  
However, a discharge from military service because of willful and persistent misconduct, including a discharge under other than honorable conditions, is considered to have been issued under dishonorable conditions.  38 C.F.R. § 3.12(d)(4) (2014).  

Although the appellant contends that he first began drinking heavily in Vietnam and that his behavior in 1964 was caused by war-related PTSD and heavy alcohol use, he has made conflicting statements to treatment providers.  Specifically, a May 2012 VA outpatient treatment record reflects that the appellant reported that he had been an alcoholic for decades, and began drinking at age 13, until he quit in 1987.  Thus the Board finds that his more recent statement is not credible.  The Board further finds that his service personnel records show that he had a pattern of willful and persistent misconduct. 

The evidence of record does not suggest that the appellant was "insane" at the times of his multiple offenses, as demonstrated by his psychiatric evaluations in October 1964, described above.  Moreover, on reenlistment medical examination in November 1963, the appellant's psychiatric system was normal, and on discharge medical examination in November 1964, the appellant's psychiatric system was normal.  In a November 1964 report of medical history, the appellant denied any history of nervous trouble, depression or excessive worry, and excessive drinking habit.  There is no competent evidence establishing the claimant was insane at the time of the offenses in question leading to his other than honorable discharge.  Even if the appellant had psychiatric symptoms during active military service, mental illness is not akin to insanity.  Beck v. West, 13 Vet. App. 535 (2000).  

The Board therefore can only conclude that his multiple offenses, listed above and including violence toward an officer, were willful and persistent misconduct because they involved deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences, and occurred repeatedly.  These were not instead a mere technical violation of police regulations or ordinances or a minor offense.  38 C.F.R. §§ 3.1(n); 3.12(d)(4).  

Accordingly, the Board concludes the period of service from December 1961 to December 1964 ended with an other than honorable discharge due to willful and persistent misconduct he committed when he was sane.  The character of his discharge therefore is considered dishonorable.  It has not been upgraded. Accordingly, the appellant's character of discharge for his period of service from December 1961 to December 1964 is considered to have been under dishonorable conditions, and therefore is a complete bar to VA benefits other than health care under 38 U.S.C. Chapter 17.  See 38 C.F.R. § 3.360(b).

Finally, the Board notes that the record does not indicate that the appellant and his representative have discussed any petition to a Discharge Review Board or Board for Correction of Military Records.  The Board can only presume that no such petition has ever been made or that any made were unsuccessful with no supportive evidence in the findings.  As VA is compelled to honor a discharge upgraded to under honorable conditions by either of these boards, should the appellant seek discharge review before the appropriate military service department and is successful, he may petition to reopen this claim.


ORDER

The appellant's service from December 27, 1961 to December 23, 1964 was dishonorable for VA purposes and, thus, a bar to entitlement to VA benefits other than health care under 38 U.S.C. Chapter 17, and his appeal is denied.
 


______________________________________________
JOHN Z. JONES
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


